 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Agreement”) is entered into
as of March 1, 2008 by and between Grey Wolf, Inc., a Texas corporation (the
“Company”) and                      (the “Executive”). The Company and the
Executive desire to amend the existing Employment Agreement dated as of
                     by and between the Company and the Executive (the
“Employment Agreement”) on the terms and conditions of this Agreement.
     Executive and the Company hereby amend and modify the Employment Agreement
as follows:
     1. Section 2.2. Bonuses. Section 2.2 of the Employment Agreement shall be
amended to delete the last sentence thereof and add the following as the new
last sentence to Section 2.2:
“Any such Incentive Bonus shall be paid on or after January 1 and on or before
March 15 of the calendar year following the calendar year in which the bonus
relates.”
     2. Section 2.6. Company Car and Cellular Telephone. Section 2.6 of the
Employment Agreement shall be amended to add the following as the new last
sentence to Section 2.6:
     “The payment or reimbursement of the expenses described in this Section 2.6
shall be subject to the provisions of Section 2.8.”
     3. Section 2.7.5. New Section 2.7.5 shall be added to read as follows:
     “2.7.5 Notwithstanding anything to the contrary in the foregoing provisions
of this Section 2.7, in no event shall payment of any Gross-Up Payment or any
Underpayment be made later than December 31 of the year next following the year
in which the Excise Tax is remitted to the taxing authority. Reimbursement of
any costs or expenses incurred by the Executive due to a tax audit or litigation
described in this Section 2.7 above shall be made by December 31 of the year
following the year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, by December 31 of the year following
the year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation. The Executive’s right to
payment or reimbursement pursuant to this Section 2.7.5 shall not be subject to
liquidation or exchange for any other benefit.”

 



--------------------------------------------------------------------------------



 



     4. Section 2.8. Section 409A-Related Reimbursement Provisions. New
Section 2.8 shall be added to read as follows:
     “2.8 Section 409A-Related Reimbursement Provisions. The amount of expenses
to be paid or reimbursed pursuant to Sections 2.5 and 2.6 shall be made promptly
after they are incurred, but no later than December 31 of the calendar year
following the calendar year in which the expenses are incurred. The amount of
such expenses eligible for payment or reimbursement during any calendar year
shall not affect the amount of expenses eligible for payment or reimbursement in
any other calendar year and the Executive’s right to payment or reimbursement of
such expenses shall not be subject to liquidation or exchange for any other
benefit.”
     5. Section 4.2 Termination With Cause. Section 4.2 shall be deleted in its
entirety and new Section 4.2 shall be added to read as follows (new language in
italics):
     “Section 4.2 Termination With Cause. The Company has the right, at any time
during the Term, subject to all of the provisions hereof, exercisable by serving
notice, effective on or after the date of service of such notice as specified
therein, to terminate the Executive’s employment under this Agreement and
discharge the Executive with Cause. If such right is exercised, the Company’s
obligation to the Executive shall be limited solely to the lump sum cash payment
on the Date of Termination of unpaid Annual Salary accrued, together with earned
but unpaid Incentive Bonus, if any, and Benefits vested up to the effective date
specified in the Company’s notice of termination payable pursuant to the terms
of the applicable benefit plans. As used in this Agreement, the term “Cause”
shall mean and include (i) chronic alcoholism or controlled substance abuse as
determined by a doctor mutually acceptable to the Company and the Executive;
(ii) an act of proven fraud or dishonesty on the part of the Executive with
respect to the Company or its subsidiaries; (iii) knowing and material failure
by the Executive to comply with material applicable laws and regulations
relating to the business of the Company or its subsidiaries; (iv) the
Executive’s material and continuing failure to perform (as opposed to
unsatisfactory performance) his duties hereunder or a material breach by the
Executive of this Agreement except, in each case, where such failure or breach
is caused by the illness or other similar incapacity or disability of the
Executive; or (v) conviction of a crime involving moral turpitude or a felony.
Prior to the effectiveness of termination for Cause under subclause (i), (ii),
(iii) or (iv) above, the Executive shall be given thirty (30) days prior notice
from the Board specifically identifying the reasons which are alleged to
constitute Cause for any termination hereunder and an opportunity to be heard by
the Board in the event the Executive disputes such allegations.”
     6. Section 4.3.1 Severance Payments. The first sentence of Section 4.3.1
shall be deleted in its entirety and the following first sentence shall be added
to read as follows (new language in italics):

2



--------------------------------------------------------------------------------



 



     “4.3.1 Severance Payments. The Company shall pay to the Executive, in a
lump sum in cash within thirty (30) days after the Date of Termination except as
otherwise deferred in accordance with the provisions of Section 4.8, the
aggregate of the following amounts:”
     7. Section 4.3.2 Extension of Medical Benefits. The following sentence
shall be added as the new last sentence of Section 4.3.2:

    “Reimbursement of such medical and dental expenses shall be made on or
before the last day of the year following the year in which such expenses were
incurred.”

     8. Section 4.7. Section 409A Separation from Service. Section 4.7 shall be
deleted in its entirety and new Section 4.7 added to read as follows:
     “4.7 Section 409A Separation from Service. Notwithstanding any provision in
this Agreement to the contrary, no payment or benefit shall be paid pursuant to
this Section 4 that would be considered “deferred compensation” under
Section 409A of the Code until the Executive has incurred a “separation from
service” (as such term is defined under Section 409A of the Code), unless the
payment is made by reason of another permitted payment event described in
Section 409A(a)(2)(A) of the Code.”
     9. Section 4.8. Section 409A Delayed Payment Provisions. New Section 4.8
shall be added to read as follows:
     “4.8 Section 409A Delayed Payment Provisions. Notwithstanding any other
provision contained in this Agreement to the contrary, no payments that are
considered to be “deferred compensation” under Section 409A of the Code may be
made to the Executive as a result of the Executive’s separation from service to
the Company until the date that is six months after the date of the separation
from service (or, if earlier, the death of the Executive) if the Executive is a
“specified employee” as described in Section 409A(a)(2)(B)(i) of the Code at the
time of the Executive’s separation from service or other time deemed applicable
by the Company. The provisions of this Section 4.8 shall only apply to the
minimum extent required to avoid the Executive’s incurrence of taxes imposed
under Section 409A of the Code.”
     10. Section 7. Other Provisions. Section 7.1 Section 409A Compliance shall
be deleted in its entirely and the following Section 7.1 Certain Definitions
shall be added to read as follows:
     “7.1 Certain Definitions. As used in this Agreement, the following words
and phrases shall have the following meanings unless the context otherwise
requires:
     (i) “Affiliate” with respect to the Company means any other person
controlled by or under common control with the Company but shall not include any
stockholder or director of the Company, as such.

3



--------------------------------------------------------------------------------



 



     (ii) “Change of Control” for the purposes hereof, a “Change of Control” of
the Company shall be deemed to have occurred if (i) any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities; (ii) there
occurs a proxy contest or a consent solicitation, or the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (ii) hereof, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.
     (iii) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute. Reference in this Agreement to any section of the Code shall
be deemed to include any amendments or successor provisions to such section and
any Treasury regulations promulgated under such section.
     (iv) “Date of Termination” means for purposes of (i) Section 4.1, within
thirty (30) days after the date of Executive’s death; (ii) Sections 4.2, 4.3,
and 4.5, the date specified in the Company’s notice of termination to Executive;
and (iii) Section 4.4, the date specified in Executive’s notice of voluntary
resignation or retirement; and (iv) Section 4.6, the first day following the
expiration of the cure period described in Section 4.6 during which the Company
did not cure the grounds for termination specified in Executive’s notice to the
Company.
     (v) “Effective Date” means March 1, 2008.
     (vi) “person” means any individual, corporation, partnership, firm, joint
Company, association, joint-stock company, trust, unincorporated organization,
governmental or regulatory body or other entity.
     (vii) “subsidiary” means any corporation 50% or more of the voting
securities of which are owned directly or indirectly by the Company.”
     11. Section 7.2 Other Definitions. Section 7.2 Other Definitions shall be
deleted in its entirety and Sections 7.2 through 7.13 shall be renumbered
accordingly.

4



--------------------------------------------------------------------------------



 



     12. Section 7.3. Entire Agreement. Section 7.3 shall be deleted in its
entirety and the following Section 7.3 shall be added to read as follows (new
language in italics):
     “7.3 Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Employment Agreement dated ___by and between the Company and the
Executive.”
     13. Section 7.10. Validity Contest. Section 7.10 shall be amended to add
the following as the new last sentence to Section 7.10:
“Reimbursement of such expenses shall be made promptly and in no event later
than December 31 of the year following the year in which such expenses were
incurred, and the amount of such expenses eligible for reimbursement in any year
shall not affect the amount of such expenses eligible for reimbursement in any
other year.”
     14. Section 7.13. New Section 7.13 shall be added to read as follows:
     “7.13 Section 409A Compliance. The Parties intend that this Agreement and
the benefits provided hereunder be interpreted and construed to comply with
Section 409A of the Code to the extent applicable thereto.”
     IN WITNESS WHEREOF, the parties have executed this Agreement on March 28,
2008 to be effective as of the Effective Date.

     
 
EXECUTIVE:
 
   
 
   
 
 
 
   
 
   
 
COMPANY:
 
   
 
GREY WOLF, INC.
 
   
 
   
 
By  
 
   
 
   

5